Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Double Patenting
The double patenting rejections are withdrawn in light of the terminal disclaimers filed and approved on 11/5/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the 
Applicant presents claim 1 with “scheduling instructions of the instruction blocks to execute in accordance with a scheduler where the scheduler determines whether the two half blocks are independently dispatched or dispatched together to an execution unit based on interdependencies between the two half blocks” but such a limitation lacks support in the original disclosure, specifically as this a continuation. While the specification discusses related aspects it never details out the limitation as written. [0119] notes the use of sequential halves where “the 2nd half depend on the first half and is dispatched on a later cycle than the first one and forwards the data through external storage that are tracked for dependency resolution, similar to the dual dispatch case” but this doesn’t support the limitation in question. Similarly [0117] discusses dispatching instructions independently or together as one block based on dependency resolution but this is not the same as the scheduler being responsible as claimed or the specifics as claimed. While the specification does discuss similar concepts it does so in a manner that is different from the claims as presented. Examiner notes that while claims are part of the original disclosure, the instant application is a continuation and not a CIP so support should be clear in the originally filed application in order to claim proper continuance (see MPEP 2163.02 and 2163.03).
The added limitations in claims 2-6 find support in [0118] and [0119] but do not resolve the support issues with regard to claim 1.
Claims 7 and 13 contain similar language and claims 2-6, 8-12, and 14-18 depend on claims 1, 7, and 13 respectively and are also rejected for the same reasons.

Prior Art Considerations
Claims 1-18 are currently subject to a double patenting rejection and a 112 rejection but are otherwise allowable over the prior art. The prior art of record fails to explicitly teach scheduling .

Response to Arguments
Applicant's arguments filed 11/5/2021 have been fully considered but they are not persuasive. Applicant argues in substance:
The Applicants direct the Patent Office to Figures 33 and 34 and their description in paragraphs [0121]-[0124] that describe the operation of the scheduler to handle half blocks to be dispatched execution units. In describing the operation of the scheduler in [0124] the specification states "[i]n certain types of blocks, one half of a block can be dispatch independently from the other half of the block." Paragraph [0124] relates to the operation of the scheduler as shown in Figure 34. Therefore, the claims as recited are supported by the specification at the very least in these sections [0121]-[0124] and Figures 33 and 34.
This argument is not persuasive. [0124] notes the half blocks can be dispatched independently, simultaneously, or sequentially. It does not disclose a determination based on interdependencies or that the scheduler itself makes the determination as 
The limitation appears to be a misrepresentation of the specification by combining aspects associated with different embodiments in a way that is not supported and even if it were would still be incorrect. As noted, [0117] and [0119] note that dispatch occurs independently or together but it is based on dependency resolution and not interdependencies between the half blocks. Furthermore there appears to be no discussion of the scheduler itself being involved herein or as part of this embodiment. While [0121]-[0124] note aspects of the scheduler and also note aspects of dispatch the specification never makes it clear here that the scheduler is what handles the determination. Similarly there does not appear to be any discussion that these dispatches are done based on interdependencies between the blocks as claimed.
While the specification does provide explicit support for determining whether blocks are dispatched independently or together, this is done based on dependency resolution and not interdependencies nor is it clear the scheduler makes this determination or at least that it makes it alone. Even assuming arguendo, that [0124] implicitly supports the scheduler making dispatch determination, such support would still be insufficient.
Examiner suggests that Applicant remove the limitation in question in the interest of compact prosecution. If Applicant maintains the argument that the limitation is supported then Examiner would suggest amending the claims to better match the language used in the specification or to clearly explain any implicit support. Examiner is available for an interview to discuss this matter further at Applicant’s convenience.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William B Partridge whose telephone number is (571)270-1402.  The examiner can normally be reached on Mon-Fri Noon-3 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 571-270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 


/William B Partridge/Primary Examiner, Art Unit 2183